Citation Nr: 1142607	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  10-05 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bronchial asthma.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel





INTRODUCTION

The Veteran served on active duty from October 1965 to April 1966 and from October 1967 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  An unappealed September 1972 rating decision previously considered and denied service connection for bronchial asthma, no evidence was submitted within one year and the decision was not appealed.

2.  The evidence received since the September 1972 decision is cumulative of evidence previously submitted to agency decisionmakers, and does not relate, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, and it is insufficient to establish a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1972 rating decision, which denied service connection for bronchial asthma, is final.  38 U.S.C. § 4005(c) (1964), 38 C.F.R. § 3.104, 19.118, 19.153 (1968); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received subsequent to the September 1972 rating decision is not new and material, and the claim for service connection for bronchial asthma is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  

With regard to the considerations regarding the need for notification of the evidence and information that is necessary to reopen a claim and what is necessary to establish the underlying claim for the benefit sought, there is no defect in this case.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a January 2009 letter, the Veteran was advised of both the type of evidence needed to reopen his service connection claim and what was necessary to establish entitlement to the claimed benefit.  The letter also informed the Veteran as to the bases used for the denial of benefits as set out in the final September 1972 denial of his claim, as well as the need for such evidence in order to currently substantiate the claim.  Additionally, the letter informed the Veteran regarding disability ratings and effective dates.  Accordingly, further development is not indicated.

Moreover, the notice requirements were provided before the initial adjudication of the claim in May 2009, and therefore there was no defect with regard to the timing of the notice as to these requirements.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the Board is not reopening the claim of service connection in this case, a VA medical examination is not necessary. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).   None of the relevant facts are in dispute, the Veteran is not entitled to the benefit under the law and regulations.  For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issue on appeal. 

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including service treatment records, private medical records, and VA records.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


LAW AND ANALYSIS

A review of the record shows that the claim for service connection for bronchial asthma was originally denied in a September 1972 rating decision. The Veteran was informed of that decision, but did not file a notice of disagreement regarding the September 1972 decision within one year from the date of the notification of the rating decision nor did he submit any new and material evidence within one year of that rating decision.  Therefore, that decision became final.  38 U.S.C. § 4005 (c) (1964), 38 C.F.R. § 3.104, 19.118, 19.153 (1968); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision." Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010). 

In this case, service connection for bronchial asthma was originally denied in a September 1972 rating decision.  The Veteran did not appeal this decision; therefore, it became final.  38 C.F.R. § 20.1103.  The evidence of record at the time of the September 1972 denial included the service treatment records which included an October 1967 USMC Reserve separation examination from his initial period of ADT noting a report of a history of bronchial asthma for 3 years.  The examination revealed no rales or rhonci and clear lungs at the time.  Subsequent active duty service treatment records include a January 1968 report noting a 4 day history of orthopenea and dyspnea on exertion.  The Veteran was seen with complaints of cough and wheezing.  

An April/May 1968 Camp Pendleton Hospital entry noted the Veteran was 22 years old with bronchial asthma since age 18.  He was sent to Vietnam and began having asthmatic attacks.  He had undergone an MEB (medical evaluation board) which recommend discharge from service.  He had been air evacuated to CONUS to await an administrative discharge.  It was noted that since admittance to the hospital his asthma had remained entirely asymptomatic.  A physical examination was normal.

There were no post service treatment records for chronic bronchial asthma submitted at the time of the initial claim.  The RO denied the claim concluding that the Veteran's bronchial asthma existed prior to his enlistment and had not been incurred or aggravated by service.    

The Veteran submitted a claim to reopen in December 2008 and the RO denied reopening the claim in May 2009.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

Since the prior final rating decision in September 1972, VA has received evidence includes private treatment records which are entirely silent as to any complaints, treatment, or diagnosis of chronic bronchial asthma.  

In fact, the Veteran in an August 2009 letter wrote that since his discharge from service he has never seen a doctor nor been treated for bronchial asthma.  He reported that he has been self medicating for his bronchial asthma.  He purchases over the counter medications which he noted worked very well.  The Veteran has asserted that his disability must have been aggravated by service since he was accepted into service and then discharged because of asthma.  However, even with the Veteran's statement presumed credible for the purposes of reopening, it is still not new because it is a repetition of the claim he originally made in 1972.  Because it is not new, it cannot serve as the basis to reopen.  38 C.F.R. § 3.156 (2011).

After review of the evidence of record, the Board finds that reopening of the claim of entitlement to service connection for bronchial asthma is not warranted.  In this regard, the evidence added to the record since the September 1972 rating decision denying the service connection claim is not considered new because the same evidence, the Veteran's assertion of aggravation, was previously submitted to agency decisionmakers.  It is cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

The evidence does not show continued long term treatment for asthma which may be directly related to service.  The evidence added to the record since the September 1972 rating decision is not material in that it does not raise a reasonable possibility of substantiating the claim.  Specifically, the newly added evidence consists of statements from the Veteran that he was discharged from service because of bronchial asthma; and, he believes this shows aggravation of the condition in service.  In fact it shows no evidence of any medical treatment for asthma since service separation or for 43 years.  The lack of evidence of aggravation of the preexisting bronchial asthma by his period of service was the primary reason for denial in the previous September 1972 rating decision.  The current evidence of record shows no aggravation of the preexisting asthma and in fact would appear to show that it was essentially asymptomatic over the past four decades.

After review of the evidence of record, the Board finds that reopening of the claim of entitlement to service connection for bronchial asthma is not warranted.  
Importantly, the newly added evidence does not include any medical opinion that the Veteran's preexisting bronchial asthma was aggravated by his period of service.  In addition, there is no record of treatment of bronchial asthma since service or in the past 43 years; nor does the Veteran claim to have received any treatment for bronchial asthma by a physician in that period of time.  As such, the evidence is not considered new and material and reopening of the claim is not in order.


ORDER

As new and material evidence has not been received, the claim for entitlement to service connection for bronchial asthma is not reopened; the appeal is denied.



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


